Exhibit 10.1

 

DEBTOR-IN-POSSESSION

LOAN AGREEMENT

 

This DEBTOR-IN-POSSESSION LOAN AGREEMENT is dated as of November 16, 2009 and
entered into by and between deCODE genetics, Inc., a Delaware corporation
(“Borrower”), and Saga Investments, LLC, a Delaware limited liability company
(the “Lender”).

 

RECITALS

 

WHEREAS, on November 16, 2009 (the “Petition Date”), Borrower filed a voluntary
petition for relief under the Bankruptcy Code (such term and other capitalized
terms used in these Recitals without definition have the meanings set forth in
Section 1.01 of this Agreement) with the United States Bankruptcy Court for the
District of Delaware (the “Court”) (such proceeding being administered under
Case No. [                    ] is hereinafter referred to as the “Chapter 11
Case”).  Borrower continues to operate its business and manage its properties as
a debtor-in-possession pursuant to Sections 1107 and 1108 of the Bankruptcy
Code.

 

WHEREAS, Borrower has requested that the Lender provide a term loan facility on
a post-petition basis on the terms and conditions set forth herein.

 

WHEREAS, the Lender is willing to provide such financing only if all of the
Obligations hereunder and under the other Loan Documents (a) constitute allowed
super-priority administrative expense claims in the Chapter 11 Case as set forth
herein and (b) are secured by a first-priority Lien on substantially all of the
real, personal and mixed property of Borrower and its Subsidiaries, including a
pledge of all of the capital stock of Borrower’s direct and indirect
Subsidiaries.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower and the Lender hereby agree as follows:

 

ARTICLE 1
DEFINITIONS

 

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the following meanings:

 

“Accounts”: All present and future accounts, contract rights, general
intangibles, chattel paper, documents and instruments, as such terms are defined
in the UCC of Borrower and its Subsidiaries, including, without limitation, all
obligations for the payment of money arising out of the sale, lease or other
disposition of goods or other property or rendition of services and all proceeds
thereof.

 

“Affiliate”:  As applied to any Person, any other Person directly or indirectly
controlling, controlled by, or under common control with, that Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling”, “controlled by” and “under common control with”), as
applied to any Person, means the possession, directly

 

--------------------------------------------------------------------------------


 

or indirectly, of the power to direct or cause the direction of the management
and policies of that Person, whether through the ownership of voting securities
or by contract or otherwise.

 

“Agreement”:  This Debtor-in-Possession Loan Agreement, as amended, supplemented
or modified from time to time.

 

“Asset Closing”: The “Closing” as such term is defined in the Asset Purchase
Agreement.

 

“Asset Purchase Agreement”: Asset Purchase Agreement dated as of November 16,
2009 by and between Borrower and the Purchaser.

 

“Asset Sale”: The sale, transfer or other disposition by Borrower or any of its
Subsidiaries to any Person other than Borrower or any of its wholly-owned
Subsidiaries of (i) any of the stock of any of such Subsidiaries,
(ii) substantially all of the assets of any division or line of business of
Borrower or any of its Subsidiaries, (iii) any assets pursuant to a Permitted
Transaction or (iv) any other assets (whether tangible or intangible) of
Borrower or any of its Subsidiaries (other than (a) Inventory sold in the
ordinary course of business, (b) Cash Equivalents, (c) sales, assignments,
transfers or dispositions of Accounts in the ordinary course of business for
purposes of collection, and (d) licenses granted by the Borrower in the ordinary
course of business).

 

“Assumed Contracts”: The “Assumed Contracts” as such term is defined in the
Asset Purchase Agreement.

 

“Bankruptcy Code”: Title 11 of the US Code entitled “Bankruptcy”, as now and
hereafter in effect, or any successor statute.

 

“Borrower”: As set forth in the introductory paragraph of this Agreement.

 

“Budget”: (i) Initially, the cash flow projections for the first thirteen (13)
weeks of the Budget Period delivered by Borrower to the Lender pursuant to
Section 4.01(a)(vii), showing weekly anticipated cash receipts and disbursements
of Borrower and such other information as the Lender may request and
(ii) thereafter, the most recently updated cash flow projections delivered by
Borrower to Lender pursuant to Section 7.01(a)(vii) showing weekly anticipated
cash receipts and disbursements of Borrower and such other information as the
Lender may reasonably request, in each case, in form and substance acceptable to
the Lender.  If any update to the Budget is not approved by the Lender as
provided in Section 7.01(a)(vii), the term “Budget” shall mean the last update
to the Budget that was so approved by the Lender.

 

“Budget Period”: The date from the Petition Date through and including the
Maturity Date.

 

“Business Day”: A day other than a Saturday, Sunday or a day on which commercial
banks in Delaware are authorized or required by law to close.

 

“Capital Lease”: As applied to any Person, any lease of any property (whether
real, personal or mixed) by that Person as lessee that, in conformity with GAAP,
is accounted for

 

2

--------------------------------------------------------------------------------


 

as a capital lease on the balance sheet of that Person.

 

“Cash”: Money, currency or a credit balance in a Deposit Account.

 

“Cash Equivalents”: As at any date of determination, (i) marketable securities
(a) issued or directly and unconditionally guaranteed as to interest and
principal by the United States government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within thirty days after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within thirty days after such
date and having, at the time of the acquisition thereof, the highest rating
obtainable from either Standard & Poor’s Ratings Group (“S&P”) or Moody’s
Investors Service, Inc. (“Moody’s”); (iii) commercial paper maturing no more
than thirty days from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
thirty days after such date and issued or accepted by the Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that
(a) has at least 95% of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s.

 

“Change in Control”:  (i) Any change in the Chief Executive Officer of Borrower;
(ii) any sale of all or substantially all of the assets of Borrower and its
Subsidiaries, taken as a whole; (iii) any single person shall own at least 50.1%
of the voting and economic equity interests Borrower, or (iv) Borrower shall
cease to own, indirectly or directly, 100% of the voting and economic equity
interests of Íslensk erfðagreining ehf.

 

“Chapter 11 Case”: The Chapter 11 Case as defined in the recital clauses of this
Agreement.

 

“Closing Date”: The date that this Agreement becomes effective pursuant to
Section 4.01.

 

“Collateral”: Collectively, all of the real, personal and mixed property in
which Liens are purported to be granted pursuant to the Collateral Documents as
security for the Obligations.

 

“Collateral Documents”: The Security Agreement and any other security
agreements, pledge agreements, assignments, financing statements or other
agreements, documents, instruments or certificates delivered by Borrower or any
of its Subsidiaries pursuant to this Agreement, any other Loan Document or an
applicable order of the Court in order to grant the Lender a Lien on any real,
personal or mixed property of Borrower as security for the Obligations.

 

“Commitment”: The commitment of the Lender to make the Loan to Borrower

 

3

--------------------------------------------------------------------------------


 

pursuant to Article II in an aggregate amount not to exceed $11,117,928.

 

“Compliance Certificate”:  A certificate in the form of Exhibit C, properly
completed and signed by the Chief Executive Officer of Borrower.

 

“Contingent Obligation”:  As applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person (i) with respect to any Debt,
lease or other obligation of another if the primary purpose or intent thereof by
the Person incurring the Contingent Obligation is to provide assurance to the
obligee of such obligation of another that such obligation of another will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such obligation will be protected (in whole or in
part) against loss in respect thereof, or (ii) with respect to any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings.  Contingent Obligations shall
include (a) the direct or indirect guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another, (b) the obligation to make take-or-pay or similar payments if
required regardless of non-performance by any other party or parties to an
agreement, and (c) any liability of such Person for the obligation of another
through any agreement (contingent or otherwise) (1) to purchase, repurchase or
otherwise acquire such obligation or any security therefor, or to provide funds
for the payment or discharge of such obligation (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise) or (2) to
maintain the solvency or any balance sheet item, level of income or financial
condition of another if, in the case of any agreement described in subclauses
(1) or (2) of this sentence, the primary purpose or intent thereof is as
described in the preceding sentence.  The amount of any Contingent Obligation
shall be equal to the amount of the obligation so guaranteed or otherwise
supported or, if less, the amount to which such Contingent Obligation is
specifically limited.

 

“Court”: As defined in the recitals to this Agreement.

 

“Debt”:  As applied to any Person, (i) all indebtedness for borrowed money,
(ii) that portion of obligations with respect to Capital Leases which is
properly classified as a liability on a balance sheet in conformity with GAAP,
(iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money, (iv) any obligation
owed for all or any part of the deferred purchase price of property or services
which purchase price is (a) due more than six months from the date of incurrence
of the obligation in respect thereof, or (b) evidenced by a note or similar
written instrument and (v) all indebtedness secured by any Lien on any property
or asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person; provided, however, that trade payables incurred in the
ordinary course of business shall not be considered Debt unless they are (a) due
more than 90 days from the date of incurrence of the obligation in respect
thereof, or (b) evidenced by a note or similar written instrument.

 

“Deposit Account”: A demand, time, savings, passbook or similar account
maintained with a Person engaged in the business of banking, including a savings
bank, savings and loan association, credit union or trust company.

 

4

--------------------------------------------------------------------------------


 

“Dollars and $”:  Dollars in lawful currency of the United States.

 

“Events of Default”:  As defined in Section 8.01.

 

“Existing Credit Facilities”: Collectively, (i) the Prepetition Note, (ii) all
agreements, documents and instruments pursuant to which any interest in
collateral is granted or purported to be granted, created, evidenced or
perfected pursuant to the foregoing, and (iii) all ancillary agreements as to
which any holder of any of the obligations evidenced by any of the foregoing is
a party or a beneficiary and all other agreements, instruments, documents and
certificates including promissory notes, consents, assignments, contracts, and
notices delivered in connection with any of the foregoing or the transactions
contemplated thereby, in each case as any of the foregoing may be in effect as
of the Closing Date and as the same may be amended, supplemented or otherwise
modified from time to time to the extent permitted hereunder.

 

“Final Borrowing Order”: An order of the Court entered in the Chapter 11 Case
after a final hearing under Bankruptcy Rule 4001(c)(2) in the form attached
hereto as Exhibit B-2 with any modifications thereto approved by the Lender in
its sole discretion, as the same may be amended, supplemented or otherwise
modified from time to time with the express written consent or joinder of the
Lender.

 

“Final Commitment Amount”: As defined in Section 2.01(a).

 

“Final Order”: An order, judgment or other decree of the Court or any other
court or judicial body with proper jurisdiction, as the case may be, which is in
full force and effect and which has not been reversed, stayed, modified or
amended and as to which (i) any right to appeal or seek certiorari, review or
rehearing has been waived or (ii) the time to appeal or seek certiorari, review
or rehearing has expired and as to which no appeal or petition for certiorari,
review or rehearing is pending.

 

“First Day Orders”: Those orders, in each case in form and substance as approved
by the Lender pursuant to Section 4.02, entered by the Court as a result of
motions and applications filed by Borrower with the Court on the Petition Date,
including (i) a motion requesting authority to maintain Borrower’s cash
management system, (ii) a motion to pay pre-Petition Date wages, (iii) a motion
to use cash collateral, and (iv) an application to employ Richards Layton &
Finger, P.A. as Borrower’s bankruptcy counsel.

 

“Funding Date”:  The date on which the any part of the Loan is funded.

 

“GAAP”:  United States generally accepted accounting principles applied on a
consistent basis.

 

“Governing Body”: The board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust or limited liability company.

 

“Guarantor”: Each of the existing and future direct and indirect Subsidiaries of
Borrower.

 

5

--------------------------------------------------------------------------------


 

“Guaranty”: That certain Debtor-in-Possession Guaranty dated as of the date
hereof by Guarantors in favor of the Lender.

 

“Indemnified Liabilities”:  As defined in Section 9.06.

 

“Interest Payment Date”:  The first Business Day of each calendar month
commencing on the first such date to occur after the first Funding Date.

 

“Interim Borrowing Order”: An order of the Court entered in the Chapter 11 Case
after a final hearing under Bankruptcy Rule 4001(e)(2) in the form attached
hereto as Exhibit B-1 with any modifications thereto approved by the Lender in
its sole discretion, as the same may be amended, supplemented or otherwise
modified from time to time with the express written consent or joinder of the
Lender.

 

“Interim Commitment Amount”: As defined in Section 2.01(a).

 

“Internal Revenue Code”:  The Internal Revenue Code of 1986, as amended to the
date hereof and from time to time hereafter.

 

“Inventory”: Any “inventory,” as such term is defined in the UCC, now or
hereafter owned or acquired by Borrower or its Subsidiaries, wherever located,
and, in any event, including all inventory, merchandise, goods and other
personal property which are held by or on behalf of Borrower and its
Subsidiaries for sale or lease or are furnished or are to be furnished under a
contract of service or which constitute raw materials, work in process, or
materials used or consumed or to be used or consumed in Borrower’s or a
Subsidiary’s business, or in the processing, packaging, advertising, promotion,
delivery or shipping of the same, and all finished goods and all proceeds and
products thereof.

 

“Joint Venture”: A joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

 

“Lender”:  As set forth in the introductory paragraph of this Agreement.

 

“Lien”:  Any lien, mortgage, deed of trust, pledge, security interest, charge or
encumbrance of any kind (including any conditional sale or other title retention
agreement, any lease in the nature thereof, and any agreement to give any
security interest).

 

“Loan”:  As defined in Section 2.01.

 

“Loan Documents”:  This Agreement, the Note, the Guaranty, the Collateral
Documents, and any other security agreement, instrument, deed of trust,
mortgage, guarantee or other document executed and delivered to the Lender in
connection with this Agreement and/or the credit extended hereunder.

 

“Margin Stock”:  Means “margin stock” as such term is defined in Regulation U of
the Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect”:  Any event, circumstance, change, effect or

 

6

--------------------------------------------------------------------------------


 

development (any such item, an “Effect”) that individually or in the aggregate
with any other Effect is materially adverse to the business, financial
condition, results of operations, properties, assets or prospects of Borrower or
the material impairment of the ability of Borrower to perform, or the Lender to
enforce, the Obligations; except for any Effect resulting directly or indirectly
from (i) the filing of the Bankruptcy Case or (ii) a continuation of disclosed
circumstances in existence as of the Petition Date without a material worsening
thereof.

 

“Material Contract”: Any contract or other arrangement to which Borrower or any
of its Subsidiaries is a party (other than the Loan Documents) for which breach,
nonperformance, cancellation or failure to renew could reasonably be expected to
have a Material Adverse Effect.

 

“Maturity Date”: The earlier of (i) the date that is sixty (60) days after the
Petition Date and (ii) the date of any sale, transfer or other disposition of
all or substantially all of the assets or stock of Borrower.

 

“Net Asset Sale Proceeds”: With respect to any Asset Sale, Cash payments
(including any Cash received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) received from such Asset Sale, net of any bona fide direct costs
incurred in connection with such Asset Sale and approved by the Court, if such
approval is necessary pursuant to the Bankruptcy Code.

 

“Net Insurance Proceeds”: Any Cash payments or proceeds received by Borrower or
any of its Subsidiaries (i) under any business interruption or casualty
insurance policy in respect of a covered loss thereunder or (ii) as a result of
the taking of any assets of Borrower or any of its Subsidiaries by any Person
pursuant to the power of eminent domain, condemnation or otherwise, or pursuant
to a sale of any such assets to a purchaser with such power under threat of such
a taking, in each case net of any actual and reasonable documented costs
incurred by Borrower or any of its Subsidiaries in connection with the
adjustment or settlement of any claims of Borrower or such Subsidiary in respect
thereof.

 

“Note”:  As defined in Section 2.01(b).

 

“Notice of Borrowing”: A notice substantially in the form of Exhibit D annexed
hereto.

 

“Obligations”: All obligations of every nature of Borrower under the Loan
Documents, including, without limitation, any liability of Borrower on any
claim, whether or not the right to payment in respect of such claim is reduced
to judgment, liquidated, unliquidated, fixed or contingent, matured, disputed,
undisputed, legal, equitable, secured or unsecured, and whether or not such
claim is discharged, stayed or otherwise affected by any bankruptcy, insolvency,
reorganization or other similar proceeding.  Without limiting the generality of
the foregoing, the Obligations of Borrower under the Loan Documents include
(a) the obligation to pay principal, interest, charges, expenses, fees,
attorneys’ fees and disbursements, indemnities and other amounts payable by
Borrower under any Loan Document and (b) the obligation to reimburse any amount
in respect of any of the foregoing that the Lender, in its sole discretion, may
elect to pay or advance on behalf of Borrower.

 

“Other Taxes”:  As defined in Section 3.06.

 

7

--------------------------------------------------------------------------------


 

“Permitted Liens”: (i) Liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or do not have priority over the
Lender’s Liens and are subject to a Permitted Protect and which are adequately
reserved for in accordance with GAAP; (iv) Liens arising by operation of law in
favor of materialmen, mechanics, warehousemen, carriers or employees or other
like Liens arising in the ordinary course of business and not in connection with
the borrowing of money and securing obligations either not delinquent or are
subject to a Permitted Protest; (v) Liens consisting of deposits or pledges to
secure the payment of worker’s compensation, unemployment insurance or other
social security benefits or obligations, or to secure the performance of bids,
trade contracts, leases, public or statutory obligations, surety or appeal bonds
or other obligations of a like nature, in each case incurred in the ordinary
course of business and not in connection with the borrowing of money;
(vi) easements, rights of way, servitudes or zoning or building restrictions and
other minor encumbrances on real property and irregularities in the title to
such property which do not, individually or in the aggregate, materially impair
the use or value of such property or risk the loss or forfeiture of title
thereto; (vii) Liens upon or in any equipment now or hereafter acquired or held
by the Grantor to secure the purchase price (including capital lease
obligations) of such equipment or indebtedness incurred solely for the purpose
of financing or refinancing the acquisition of such equipment, provided that the
Lien is confined solely to the equipment so acquired and accessions thereon and
proceeds thereof, provided that the amount so secured does not exceed $10,000 in
the aggregate; (viii) judgment Liens arising solely as a result of the existence
of judgments, orders, or awards that do not constitute an Event of Default under
Section 8.01 hereof; and (ix) Liens incurred in connection with the extension,
renewal or refinancing of the indebtedness secured by Liens of the type
described in clause (vii) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the indebtedness being extended, renewed or
refinanced does not increase other than for accrued interest and premium on the
amount of principal being extended, refinanced or renewed.

 

“Permitted Protest”:  The right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a U.S. federal tax
lien), or rental payment, provided that (a) a reserve with respect to such
obligation is established on Borrower’s or its Subsidiaries’ books and records
in such amount as is required under GAAP, (b) any such protest is instituted
promptly and prosecuted diligently by Borrower or its Subsidiary, as applicable,
in good faith, and (c) the Lender is satisfied in its reasonable judgment that,
while any such protest is pending, there will be no impairment of the
enforceability, validity, or priority of any of the Lender’s Liens.

 

“Permitted Transaction”:  A liquidating sale or other disposition of any or all
of the assets of deCODE Chemistry, Inc. (“Chemistry”) for cash.

 

“Permitted Transaction Proceeds Collateral”:  As defined in Section 2.02(b).

 

“Person”:  An individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, Joint
Venture, governmental authority or other entity of whatever nature.

 

“Petition Date”: The Petition Date as defined in the recitals to this Agreement.

 

8

--------------------------------------------------------------------------------


 

“Potential Event of Default”:  A condition or event which, after notice or lapse
of time or both, would constitute an Event of Default.

 

“Prepetition Debt”: Debt of Borrower outstanding on the Petition Date, including
Debt under the Existing Credit Facilities.

 

“Prepetition Note”: The Tenth Amended and Restated Secured Promissory Note dated
as of November 12, 2009, issued jointly and severally by Borrower and MediChem
Life Sciences (“MediChem”) in favor of the Lender, as payee.

 

“Purchaser”: The “Purchaser” as defined in the Asset Purchase Agreement.

 

“Regulations T, U and X”:  Regulations T, U and X, respectively, promulgated by
the Board of Governors of the Federal Reserve System, as amended from time to
time, and any successors thereto.

 

“Sale Motion”:  A motion, in form and substance acceptable to the Lender, which
may be separate from or combined with the Sale Procedures Motion, requesting
approval of the sale pursuant to the Asset Purchase Agreement.

 

“Sale Procedures Motion”:  A motion, in form and substance acceptable to the
Lender, which may be separate from or combined with the Sale Motion,
establishing sale procedures, and which shall include a request for the approval
of a break-up fee of 3.5% of the Base Cash Price (as defined in the Asset
Purchase Agreement) plus reimbursement of all of reasonable and documented
expenses of Purchaser related to the Chapter 11 Case (other than with respect to
the Loan or the Existing Credit Facilities) in an amount not to exceed $500,000,
to be paid by Borrower to the Lender in the event that Borrower sells, transfers
or otherwise disposes of all or substantially all of its assets other than to
the Purchaser.

 

“Security Agreement”: The Debtor-in-Possession Security Agreement dated as of
the date hereof by and among Borrower, Guarantors and the Lender.

 

“Seller”:  The “Seller” as defined in the Asset Purchase Agreement.

 

“Subsidiary”: With respect to any Person, means any corporation, partnership,
trust, limited liability company, association, Joint Venture or other business
entity of which more than 50% of the total voting power of shares of stock or
other ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the members of the Governing Body is at
the time owned or controlled, directly or indirectly, by that Person or one or
more of the other Subsidiaries of that Person or a combination thereof.

 

“Taxes”:  As defined in Section 3.06.

 

“UCC”:  The Uniform Commercial Code as in effect in the State of Delaware.

 

“US”: The United States of America.

 

“Variance Report”: A report to be delivered by Borrower to the Lender, in form

 

9

--------------------------------------------------------------------------------


 

and substance satisfactory to the Lender and certified as being true and correct
to his or her knowledge after diligent inquiry by the Chief Executive Officer of
Borrower, on a weekly basis (commencing one week after the Petition Date)
reflecting the actual cash receipts and disbursements for each category set
forth in the budget for the preceding week (and on a cumulative basis since the
Petition Date), the amount and percentage variance of such amounts from those
set forth on the Budget for the preceding week (and cumulatively) and containing
a narrative analysis of Borrower’s performance for the preceding week and any
variance from such period in the Budget.

 

SECTION 1.02.  Other Definitional Provisions.

 

(a)          As used herein and in any certificate or other document made or
delivered pursuant hereto, accounting terms not defined in Section 1.01, and
accounting terms partly defined in Section 1.01 to the extent not defined, shall
have the respective meanings given to them under GAAP.

 

(b)         The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and section, subsection,
schedule and exhibit references are to this Agreement unless otherwise
specified.

 

ARTICLE 2
THE LOANS

 

SECTION 2.01.  The Loans.

 

(a)          The Commitment.  The Lender agrees, on the terms and conditions
hereinafter set forth, to make a loan (the “Loan”) to Borrower in an aggregate
amount not to exceed (i) prior to the entry of the Final Borrowing Order,
$3,600,000 (the “Interim Commitment Amount”) and (ii) on and after the date of
the entry of the Final Borrowing Order, provided that the Court authorizes the
application of the proceeds of the Loan to the repayment of the obligations
outstanding under the Existing Credit Facilities (whether for principal,
interest or fees), $11,117,928 (the “Final Commitment Amount”) less any amount
of the Loan made hereunder prior to the date of the entry of the Final Borrowing
Order.  Amounts borrowed under this Section 2.01(a) and subsequently repaid or
prepaid may not be reborrowed.  The Lender’s Commitment shall expire immediately
and without further action (i) on the date that is seven (7) days after the
Petition Date if the Interim Borrowing Order is not entered by the Court on or
before that date and (ii) on the date that is twenty (20) days after the
Petition Date if the Final Borrowing Order is not entered by the Court on or
before that date.

 

(b)         Note.  The Loan made by the Lender pursuant hereto shall be
evidenced by a promissory note of Borrower, substantially in the form of
Exhibit A, with appropriate insertions (the “Note”), payable to the order of the
Lender and representing the obligation of Borrower to pay the aggregate unpaid
principal amount of the Loan made by the Lender, with interest thereon as
prescribed in Section 2.03.

 

(c)          Borrowing Limit.  Anything contained in this Agreement to the
contrary notwithstanding, (A) in no event shall the aggregate principal amount
of the Loan at any time

 

10

--------------------------------------------------------------------------------


 

outstanding exceed the lesser of (x) prior to the entry of the Final Borrowing
Order, the Interim Commitment Amount, (y) the principal amount scheduled to be
outstanding pursuant to the Budget as of such time, and (z) the amount permitted
to be outstanding hereunder pursuant to the Interim Borrowing Order or the Final
Borrowing Order, as applicable, in each case as the foregoing limits may be in
effect from time to time, (B) Borrower agrees to immediately prepay the Loan in
the amounts and at the times as may be necessary to comply with the foregoing
clause (A), and (C) the amount of the Loan to be funded by the Lender on any
Funding Date set forth in the Budget shall not exceed the amount of the Loan
scheduled to be funded on such Funding Date pursuant to the Budget (1) less the
difference, if positive, between (i) actual cash receipts for the period from
the immediately preceding Funding Date through the applicable Funding Date minus
(ii) projected cash receipts for such period (2) plus the amount by
which projected cash disbursements for the period from the applicable Funding
Date through the immediately following Funding Date set forth in the Budget
exceed (i) projected cash receipts for the such period minus (ii) the amount of
projected cash receipts for the such period that were actually received in a
prior period, or such other amount that the Lender may agree to from time to
time.  For the avoidance of doubt and notwithstanding anything to the contrary
contained in this Agreement, the foregoing clause (C) shall not have the effect
of causing Borrower to prepay any portion or the Loan.

 

(d)         Borrowing Mechanics.  Any part of the Loan made on any Funding Date
shall be in an aggregate minimum amount of $100,000 and multiples of $50,000 in
excess of that amount.  Whenever Borrower desires that Lenders make Loans it
shall deliver to the Lender a duly executed Notice of Borrowing no later than
3:00 p.m. (New York City time) at least one Business Day in advance of the
proposed Funding Date.  In no event shall the Lender be obligated to fund any
part of the Loan on the applicable Funding Date to the extent that such amount
together with all amounts of the Loan made hereunder prior to such Funding Date
would exceed the limit set forth in Section 2.01(c)(A).

 

SECTION 2.02.  Repayment.

 

(a)          Optional Prepayment.  Borrower may at its option pay the Loan, in
whole or in part, at any time and from time to time.

 

(b) Prepayments and Reductions from Net Asset Sale Proceeds.  No later than the
date of receipt of funds by Borrower or any of its Subsidiaries of any Net Asset
Sale Proceeds in respect of any Asset Sale, Borrower shall prepay the Loan in an
aggregate amount equal to the lesser of (i) such Net Asset Sale Proceeds and
(ii) the amount of the aggregate outstanding Obligations.  Notwithstanding
anything herein to the contrary, upon the receipt of funds by Borrower or any of
its Subsidiaries of any Net Asset Sale Proceeds in respect of a Permitted
Transaction, Borrower shall prepay the Loan in an aggregate amount equal to 50%
of the Net Asset Sale Proceeds from such Permitted Transaction and hold the
remaining 50% of the Net Asset Sale Proceeds from such Permitted Transaction as
Collateral of the Lender (the “Permitted Transaction Proceeds Collateral”). 
Upon the occurrence of an Event of Default, Borrower shall immediately deliver
the Permitted Transaction Proceeds Collateral to the Lender, and the Lender may
apply the Permitted Transaction Proceeds Collateral in accordance with
Section 11 of the Security Agreement.  Upon the payment in full of all
Obligations (other than Unasserted Obligations (as defined in the Security
Agreement)) and termination of all commitments to make

 

11

--------------------------------------------------------------------------------


 

the Loan hereunder, the Lender shall release the Permitted Transaction Proceeds
Collateral in accordance with Section 16(b) of the Security Agreement.

 

(c) Prepayments and Reductions from Net Insurance Proceeds. Upon receipt by
Borrower or any of its Subsidiaries or by the Lender as loss payee of any Net
Insurance Proceeds, Borrower shall prepay the Loan in an aggregate amount equal
to the lesser of (i) the amount of such Net Insurance Proceeds and (ii) the
amount of the aggregate outstanding Obligations.

 

(d) Repayment on Maturity.  Borrower shall repay the outstanding Obligations no
later than the Maturity Date.

 

SECTION 2.03.  Payment Dates and Interest Rates.

 

(a)          Rate of Interest.  The Loan shall bear interest on the unpaid
principal amount thereof at a rate per annum equal to 8% simple interest
calculated on the basis of a 360-day year for the actual days elapsed.

 

(b)         Payment of Interest.  Interest with respect to the Loan shall be
payable in arrears on each Interest Payment Date by increasing the then
aggregate principal amount of the Loan outstanding on such date.  Accrued
interest shall be payable in Cash upon any prepayment of the Loan (to the extent
accrued on the amount being prepaid), upon acceleration of the Obligations
pursuant to Section 8.01 hereof, and on the Maturity Date.

 

(c)          Default Interest.  Notwithstanding anything to the contrary
contained in Section 2.03(a), upon the occurrence and during the continuation of
any Event of Default, the outstanding principal amount of the Loan shall
thereafter bear interest at a rate per annum which is equal to 3.5% simple
interest above the highest rate which would otherwise be applicable pursuant to
Section 2.03(a).  Payment or acceptance of the increased rates of interest
provided for in this Section 2.03(c) is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights of remedies of the Lender.

 

(d)         Maximum Rate. Notwithstanding the foregoing provisions of this
Section 2.03, in no event shall the rate of interest payable by Borrower with
respect to the Loan exceed the maximum rate of interest permitted to be charged
under all applicable laws.

 

SECTION 2.04.  Super-Priority Nature of Obligations.

 

(a)          All Obligations under the Loan Documents shall constitute allowed
super-priority administrative expense claims in the Chapter 11 Case against
Borrower with priority under Section 364(c)(1) of the Bankruptcy Code over any
and all other administrative expenses of the kind specified or ordered pursuant
to any provision of the Bankruptcy Code, including, but not limited to, Sections
105, 326, 328, 503(b), 506(c), 507(a), 507(b) and 726 of the Bankruptcy Code;

 

(b)         all Obligations under this Agreement and the other Loan Documents
shall be secured by, and Borrower hereby grants, pursuant to
Section 364(d)(1) of the Bankruptcy Code, priming

 

12

--------------------------------------------------------------------------------


 

Liens in all assets senior to all existing Liens (other than the perfected and
unavoidable Liens set forth on Schedule 7.02(a) hereto), including, without
limitation, all real, personal and mixed property, both tangible and intangible,
of Borrower, pursuant to this Agreement, the Collateral Documents, the Interim
Borrowing Order and the Final Borrowing Order.  All Liens granted hereunder
shall be deemed validly perfected against Borrower, Borrower’s bankruptcy
estate, any trustee appointed in the Chapter 11 Case (including any trustee
appointed upon conversion of the Chapter 11 Case to a case under Chapter 7 of
the Bankruptcy Code), Borrower’s successors and assigns and all creditors and
parties in interest in the Chapter 11 Case, notwithstanding the discharge of
Borrower pursuant to Section 1141 of the Bankruptcy Code, the conversion of the
Chapter 11 Case to a case under Chapter 7 of the Bankruptcy Code, the dismissal
of the Chapter 11 Case or any subsequent Chapter 7 case or the release of any
Collateral.  The Liens created in this Agreement, the Collateral Documents and
the other Loan Documents shall remain valid and perfected without the necessity
that the Lender file financing statements, make recordings on real property
records or otherwise perfect its Liens under applicable law.  Notwithstanding
the foregoing, the Lender may file financing statements and make recordings on
real property records to evidence the Liens granted hereunder, and Borrower
shall cooperate with the Lender in signing such documents as the Lender may
reasonably require to make such filings; and

 

(c)          notwithstanding anything herein to the contrary, the priority
status of the Obligations and the Liens securing the same shall be subject to:
(i) fees and expenses of attorneys, accountants and other professionals retained
in the Chapter 11 Case pursuant to Sections 327 and 1103 of the Bankruptcy Code
(except to the extent such fees and expenses incurred for services rendered in
connection with the prosecution of actions, claims or causes of action against
the Lender or in improperly preventing or hindering or unreasonably delaying,
whether directly or indirectly, the Lender’s assertion or enforcement of the
Lender’s Liens or realization upon the Collateral), to the extent allowed or
later allowed by the Court, in an aggregate amount (determined without regard to
fees and expenses awarded or otherwise paid on an interim basis) not to exceed
the amount provided for in the Budget prior to the occurrence of an Event of
Default plus $100,000, and (ii) fees payable to the United States Trustee
pursuant to 28 U.S.C. §1930(a)(6).

 

ARTICLE 3
GENERAL PROVISIONS CONCERNING THE LOANS

 

SECTION 3.01.  Use of Proceeds.

 

(a)          Subject to the provisions of this Section 3.01 and Section 7.02(j),
the proceeds of the Loan shall be applied in accordance with this Agreement and
the Budget. Without limiting the generality of the foregoing, the proceeds of
the Loan shall be used, among other purposes expressly provided for in the
Budget, to repay all obligations outstanding under the Existing Credit
Facilities, whether for principal, interest or fees, to pay fees and expenses
associated with this Agreement, to provide ongoing working capital of Borrower
during the Chapter 11 Case, to provide for other general corporate purposes of
Borrower during the Chapter 11 Case, and to provide for operating expenses of
Borrower’s subsidiaries, in each case in accordance with, and limited by, those
items set forth in the Budget; provided that no portion of the Loan or any cash
collateral shall be used, directly or indirectly, to (i) finance or make any
distribution to the equity holders of Borrower (other than reasonable
compensation in their capacities as employees of

 

13

--------------------------------------------------------------------------------


 

Borrower and, in any event, in accordance with the Budget); (ii) make any
payment or prepayment that is prohibited under this Agreement, including any
payment or prepayments in respect of Prepetition Debt (other than the Existing
Credit Facilities) and except as may otherwise be ordered by the Court;
(iii) make any payment in settlement of any claim, action proceeding, before any
court, arbitrator or other governmental body; or (iv) pay any fees or expenses
incurred in connection with the initiation or prosecution or any claims, causes
of action or other litigation against the Lender or in connection with
invalidating, disallowing, recharacterizing, setting aside, avoiding,
subordinating, in whole or in part, or taking or attempting to take any other
action to render unenforceable the Liens, claims or interests of the Lender or
the lender in connection with the Existing Credit Facilities.  Nothing herein
shall in any way prejudice or prevent the Lender from objecting to any request,
motion or application in the Chapter 11 Case, including applications for
compensation for services rendered or reimbursement of expenses.

 

(b)         During the term of this Agreement, and provided Borrower is not in
default under this Agreement or any other Loan Document, the Lender consents to
Borrower’s use of cash collateral in the amounts and for the purposes set forth
in the Budget; provided that Borrower’s use of cash collateral shall be subject
to the terms and conditions of the Interim Borrowing Order or the Final
Borrowing Order, as applicable.

 

SECTION 3.02.  Payments.  Borrower shall make each payment of principal,
interest and fees hereunder and under the Note, without setoff or counterclaim,
not later than 12:00 p.m., Delaware time, on the day when due, and in no case
later than the Maturity Date, in lawful money of the United States to the Lender
at the office of the Lender designated from time to time in immediately
available funds.

 

SECTION 3.03.  Payment on Non-Business Days.  Whenever any payment to be made
hereunder or under the Note shall be stated to be due on a day which is not a
Business Day, such payment may be made on the next succeeding Business Day, and
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension.

 

SECTION 3.04.  Application of Payments.  All payments in respect of the
principal amount of the Loan shall include payment of accrued interest on the
principal amount being repaid or prepaid, and all such payments shall be applied
to the payment of interest before application to principal.  All calculations
and determinations of payments due from Borrower by the Lender shall be
conclusive and binding on Borrower absent manifest error.

 

SECTION 3.05.  Application of Proceeds of Collateral and Payments after Event of
Default.  Upon the occurrence and during the continuation of an Event of
Default, if requested by the Lender, or upon acceleration of the Obligations
pursuant to Article 8, (a) all payments received by the Lender, whether from
Borrower or otherwise, and (b) all proceeds received by the Lender in respect of
any sale of, collection from, or other realization upon all or any part of the
Collateral under any Collateral Document shall be used by the Lender as
Collateral for, and (then or at any time thereafter) applied in full or in part
by the Lender, in each case in the following order of priority: (i) to the
payment of all costs and expenses of such sale, collection or other realization,
all other expenses, liabilities and advances made or incurred by

 

14

--------------------------------------------------------------------------------


 

the Lender in connection therewith, and all amounts for which the Lender is
entitled to compensation (including any fees), reimbursement and indemnification
under the Loan Document and all advances made by the Lender thereunder for the
account of Borrower, and to the payment of all costs and expenses paid or
incurred by the Lender in connection with the Loan Documents, all in accordance
with the terms of this Agreement and the other Loan Documents; (ii) thereafter,
to the payment of all other Obligations; and (iii) thereafter, to the payment to
or upon the order of Borrower or to whosoever may be lawfully entitled to
receive the same or as a court of competent jurisdiction may direct (including
without limitation the Court).

 

SECTION 3.06.  Taxes.

 

(a)          Any and all payments by Borrower hereunder shall be made free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding (i) in the case of the Lender, taxes imposed on its income,
and franchise taxes imposed on it, by the jurisdiction under the laws of which
the Lender is organized or any political subdivision thereof or in which its
principal office is located, (ii) in the case of the Lender, taxes imposed on
its net income, and franchise taxes imposed on it, by the jurisdiction of the
Lender’s lending office or any political subdivision thereof and (iii) in the
case of the Lender, taxes imposed by the United States by means of withholding
at the source if and to the extent that such taxes shall be in effect and shall
be applicable on the date hereof on payments to be made to the Lender’s lending
office (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities, “Taxes”).  If Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder to the Lender,
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 3.06) the Lender receives an amount equal to the sum
it would have received had no such deductions been made, (ii) Borrower shall
make such deductions and (iii) Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
law.

 

(b)         In addition, Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from the execution, delivery or registration of, or otherwise
with respect to, this Agreement (collectively, “Other Taxes”).

 

(c)          Borrower will indemnify the Lender for the full amount of Taxes or
Other Taxes (including, without limitation, any Taxes or Other Taxes imposed by
any jurisdiction on amounts payable under this Section 3.06), in each case paid
by the Lender and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally asserted.  This indemnification shall be made
within 30 days from the date the Lender makes written demand therefor unless
such amounts are disputed in good faith by Borrower.  The Lender will reasonably
cooperate in good faith with Borrower to provide such forms or representations
as may establish an exemption or reduction in rate of any such Taxes or Other
Taxes.

 

15

--------------------------------------------------------------------------------


 

(d)         Within 30 days after the date of any payment of Taxes, Borrower will
furnish to the Lender, at its address referred on the signatures pages attached
hereto, the original or a certified copy of a receipt evidencing payment
thereof.

 

SECTION 3.07.  Survival.  This Article 3 shall survive termination of this
Agreement and payment of the outstanding Note and shall expire concurrently with
the expiration of the applicable statute of limitations

 

ARTICLE 4
CONDITIONS OF LENDING

 

SECTION 4.01.  Conditions Precedent to the Closing Date.  The effectiveness of
this Agreement is subject to the following conditions precedent:

 

(a)          the Lender shall have received the following, in form and substance
satisfactory to the Lender:

 

(i)                                     an executed copy of this Agreement
delivered by Borrower to the Lender;

 

(ii)                                  the Note issued by Borrower to the order
of the Lender evidencing the Loan;

 

(iii)                               an executed copy of the Security Agreement
delivered by Borrower to the Lender;

 

(iv)                              an executed copy of the Guaranty delivered by
Guarantors to the Lender;

 

(v)                                 executed copies of all other Loan Documents;

 

(vi)                              evidence that the execution, delivery and
performance of the Loan Documents have been duly authorized by all necessary
action on the part of Borrower;

 

(vii)                           the Budget; and

 

(viii)                        such other documents as the Lender may reasonably
request.

 

SECTION 4.02.  Conditions Precedent to the Interim Funding Amount.  The
obligation of the Lender to make any part of the Loan up to the Interim
Commitment Amount on any Funding Date is subject to the following conditions
precedent:

 

(a)          the Interim Borrowing Order shall have been entered by the Court
and be in full effect and unstayed;

 

(b)         Borrower shall have filed with the Court the Sale Procedures Motion
and the Sale Motion;

 

16

--------------------------------------------------------------------------------


 

(c)          the representations and warranties contained in Section 5.01 if not
qualified by materiality or Material Adverse Effect are correct in all material
respects or if so qualified are correct, in each case on and as of the
applicable Funding Date as though made on and as of such date;

 

(d)         as of the applicable Funding Date, no event or condition has
occurred and is continuing, or would result from the making of the Loan on the
applicable Funding Date, which constitutes an Event of Default or Potential
Event of Default;

 

(e)          as of the applicable Funding Date, there has been no entry of a
Final Order (i) dismissing or converting the Chapter 11 Case to a Chapter 7
Case, (ii) granting the appointment of a Chapter 11 trustee in the Chapter 11
Case, (iii) granting the appointment of an examiner having enlarged powers
relating to the operation of the business of Borrower (beyond those set forth
under Section 1106(a)(3) and (4) of the Bankruptcy Code) under
Section 1106(b) of the Bankruptcy Code, (iv)  granting a super-priority claim or
a Lien pari passu or senior to that of the Lender granted pursuant to the
Collateral Documents, the Interim Borrowing Order and the Final Borrowing Order,
(v) staying, reversing, vacating, or otherwise modifying the Interim Borrowing
Order or the Final Borrowing Order without the prior written consent of the
Lender, or (vi) granting relief from the automatic stay (or any other injunction
having similar effect) so as to allow a third party to proceed against any
material property or assets of Borrower;

 

(f)            the Lender shall have received before the applicable Funding
Date, (i) in accordance with the provisions of Section 2.01(d), a duly executed
Notice of Borrowing executed by the Chief Executive Officer of Borrower
certifying to the Lender that (i) such Chief Executive Officer is not aware of
any information contained in the Budget which is false or misleading or of any
omission of information which causes such Budget to be false or misleading,
(ii) the making of the Loan requested on such Funding Date will not violate
Section 2.01(c)(A), (iii) the full amount of the borrowing is necessary to fund
the cash disbursements set forth in the Budget for the period in which the
Funding Date occurs, and (iv) the proceeds of the Loans to be funded on such
date promptly shall be applied solely in accordance with, and for the purposes
identified in, such Budget; and

 

(g)         as of the applicable Funding Date, no order, judgment or decree of
any court (including, without limitation, the Court), arbitrator or governmental
authority shall purport to enjoin or restrain the Lender from making the Loan.

 

SECTION 4.03.  Conditions Precedent to the Final Commitment Amount.  The
obligation of the Lender to fund any part of the Loan in excess of the Interim
Commitment Amount up to the Final Commitment Amount on any Funding Date shall be
subject to the further conditions precedent that on such Funding Date:

 

(a)                                  the conditions set forth in
Section 4.02(a) and (b) above shall have been satisfied;

 

(b)                                 the Court shall have entered an order
granting the Sale Procedures Motion and such order shall be a Final Order;

 

17

--------------------------------------------------------------------------------


 

(c)                                  the representations and warranties
contained in Section 5.01 if not qualified by materiality or Material Adverse
Effect are correct in all material respects or if so qualified are correct, in
each case on and as of the applicable Funding Date as though made on and as of
such date;

 

(d)                                 as of the applicable Funding Date, no event
or condition has occurred and is continuing, or would result from the making of
the Loan on the applicable Funding Date, which constitutes an Event of Default
or Potential Event of Default;

 

(e)                                  all First Day Orders shall have been
entered by the Court, shall be Final Orders, and shall be in form and substance
satisfactory to the Lender;

 

(f)                                    the Final Borrowing Order shall have been
entered by the Court and shall be unstayed and effective;

 

(g)                                 as of the applicable Funding Date, no
pleading or application shall have been filed in the Court by any party in
interest which is not withdrawn, dismissed or denied within 20 days after filing
seeking (i) to dismiss or convert the Chapter 11 Case to a Chapter 7 Case,
(ii) the appointment of a Chapter 11 trustee in the Chapter 11 Case, (iii) the
appointment of an examiner having enlarged powers relating to the operation of
the business of Borrower (beyond those set forth under Section 1106(a)(3) and
(4) of the Bankruptcy Code) under Section 1106(b) of the Bankruptcy Code,
(iv) the granting of a super-priority claim or a Lien pari passu or senior to
that of the Lender granted pursuant to the Collateral Documents, the Interim
Order and the Final Borrowing Order, (v) to stay, reverse, vacate, or otherwise
modify the Interim Order or the Final Borrowing Order without the prior written
consent of the Lender, or (vi) relief from the automatic stay (or any other
injunction having similar effect) so as to allow a third party to proceed
against any material property or assets of Borrower;

 

(h) the Lender shall have received before the applicable Funding Date, in
accordance with the provisions of Section 2.01(d), a duly executed Notice of
Borrowing, executed by the Chief Executive Officer of Borrower certifying to the
Lender that (i) such Chief Executive Officer is not aware of any information
contained in the Budget which is false or misleading or of any omission of
information which causes such Budget to be false or misleading, (ii) the making
of the Loan requested on such Funding Date will not violate Section 2.01(c),
(iii) the full amount of the borrowing is necessary to fund the cash
disbursements set forth in the Budget for the period in which the Funding Date
occurs, and (iv) the proceeds of the Loans to be funded on such date promptly
shall be applied solely in accordance with, and for the purposes identified in,
such Budget; and

 

(i)  as of the applicable Funding Date, no order, judgment or decree of any
court (including, without limitation, the Court), arbitrator or governmental
authority shall purport to enjoin or restrain the Lender from making the Loan.

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES

 

SECTION 5.01.  Representations and Warranties.  Borrower represents and warrants
as follows:

 

18

--------------------------------------------------------------------------------


 

(a)          Organization.  Borrower is duly organized, validly existing and in
good standing under the laws of the State of Delaware and, subject to compliance
with any applicable provisions of the Bankruptcy Code, has all requisite
corporate power and authority to own and operate its properties and to carry out
its business as now conducted and as proposed to be conducted, to enter into the
Loan Documents to which it is a party, to carry out the transactions
contemplated thereby and to issue and pay the Note.  Borrower is also duly
qualified and in good standing to carry on its businesses in all US states where
the ownership of its properties or the conduct of its business requires it to be
so qualified or in good standing and is in compliance with its organizational,
formation and governing documents and all applicable orders of the Court.

 

(b)         Authorization.  The execution, delivery and performance by Borrower
of the Loan Documents and the incurrence of the Loan hereunder, are within
Borrower’s corporate powers and (i) have been duly authorized by all necessary
corporate action and (ii) have been, or by the applicable Funding Date, will be,
duly authorized by the Court.

 

(c)          No Conflict.  The execution, delivery and performance by Borrower
of the Loan Documents do not (i) violate Borrower’s certificate of incorporation
or bylaws, or (ii) violate any law or regulation (including Regulations T, U and
X) or any order, judgment or decree of any court (including, without limitation,
the Court) or governmental agency body binding on Borrower, or (iii) result in a
breach of or a default under, or result in or require the imposition of a Lien
pursuant to any contract or an applicable order of the Court binding on
Borrower.

 

(d)         Governmental Consents.  No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body, except for the Court, is required for the due execution, delivery and
performance by Borrower of the Loan Documents.

 

(e)          Validity.  The Loan Documents are the binding obligations of
Borrower, enforceable in accordance with their respective terms; except in each
case as such enforceability may be limited by bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar laws of general
application and equitable principles relating to or affecting creditors’ rights.

 

(f)            [Reserved.]

 

(g)         Litigation.  There is no pending or threatened action or proceeding
affecting Borrower before any court, governmental agency or arbitrator, which
could reasonably be expected to result in a Material Adverse Effect.

 

(h)         Disclosure.  No information, exhibit or report furnished to the
Lender by or on behalf of Borrower for use in connection with the transactions
contemplated by this Agreement contains any untrue statement of a material fact
or omits to state a material fact (known to Borrower, in the case of any
document not furnished by it) necessary in order to make the statements
contained therein not misleading in light of the circumstances in which the same
were made.

 

19

--------------------------------------------------------------------------------


 

(i)             Governmental Regulation.  Borrower is not subject to regulation
under the Federal Power Act, the Interstate Commerce Act or the Investment
Company Act of 1940 or under any other federal or state statute or regulation
which may limit its ability to incur Debt or which may otherwise render all or
any portion of the Obligations unenforceable.

 

(j)             Payment of Taxes.  Except to the extent permitted by
Section 7.01(d) or as set forth in Schedule 5.01(j) hereto, all tax returns and
reports of Borrower required to be filed by it have been timely filed, and all
taxes shown on such tax returns to be due and payable and all assessments, fees
and other governmental charges upon Borrower and its properties, assets, income,
business and franchises that are due and payable have been paid when due and
payable.  Borrower knows of no proposed tax assessment against Borrower that is
not being actively contested by Borrower in good faith and by appropriate
proceedings; provided that such reserves or other appropriate provisions, if
any, as shall be required in conformity with GAAP shall have been made or
provided therefor.

 

(k)          Use of Proceeds; Margin Regulations.  No part of the proceeds of
any Loan hereunder will be used to purchase or carry, or to extend credit to
others for the purpose of purchasing or carrying, any Margin Stock in violation
of Regulations T, U and X.

 

(l)             Restrictions on Transfer. There are no restrictions on Borrower
or any of its Subsidiaries which prohibit or otherwise restrict the transfer of
cash or other assets from one to another, other than prohibitions or
restrictions existing under or by reason of (i) this Agreement and the other
Loan Documents, (ii) applicable law (including the Bankruptcy Code and any
applicable orders of the Court), (iii) customary non-assignment provisions
entered into in the ordinary course of business and consistent with past
practices, or (iv) any documents or instruments governing the terms of any Debt
or other obligations secured by Liens permitted by Section 7.02 (each of which
document or instrument is set forth on, and each of which document and
instrument is described on, Schedule 5.01(l) annexed hereto); provided that
(x) such prohibitions or restrictions apply only to the assets subject to such
Liens, and (y) the prohibitions or restrictions set forth in clauses (iii) or
(iv) only apply to the extent enforceable under the Bankruptcy Code and the
applicable orders of the Court.

 

(m)       Prepetition Debt. All of Borrower’s Prepetition Debt (and all amounts
owing in respect thereof) in excess of $500 as of the Petition Date are
accurately set forth on Schedule 5.01(m) attached hereto.

 

(n)         Chapter 11 Case. The Chapter 11 Case was commenced on the Petition
Date in accordance with applicable law and proper notice thereof and of the
hearing for the approval of the Final Borrowing Order has been given as
identified in the Certificate of Service filed with the Court.

 

(o)         The Orders. On or prior to the date on which the Lender funds any
part of the Loan up to the Interim Commitment Amount, the Interim Borrowing
Order (or, if there is no Interim Borrowing Order, the Final Borrowing Order)
shall have been entered and shall be a Final Order (except as expressly
permitted under this Agreement, including that the funding of the Interim
Funding Amount on the Interim Funding Date shall be subject only to the
conditions set forth in Sections 4.01 and 4.02).  On or prior to the date on
which the Lender funds any part

 

20

--------------------------------------------------------------------------------


 

of the Loan in excess of the Interim Commitment Amount, the Final Borrowing
Order shall be a Final Order (except as expressly permitted under this
Agreement, including that the funding of the Loan pursuant to the Final
Borrowing Order shall be subject only to the conditions set forth in Sections
4.01 and 4.03).  Upon the maturity (whether by acceleration or otherwise) of any
of the Obligations of Borrower hereunder and under the other Loan Documents, the
Lender shall be entitled to immediate payment of such Obligations, and to
enforce the remedies provided for hereunder, without further application to or
order by the Court.

 

ARTICLE 6

RELEASE AND WAIVER

 

SECTION 6.01.  Release and Acknowledgement of Claims; Waiver.  Borrower hereby
agrees and acknowledges that it is indebted to the Lender under the Prepetition
Note in the principal amount of $3,055,262.20 together with interest and fees
thereon, and that the Lender holds allowed secured claims in such amount. 
Borrower further agrees that the Lender holds an interest in certain Collateral
pursuant to valid and properly perfected security interests and Liens under the
terms of the Existing Credit Facilities.  Subject to the entry of the Final
Borrowing Order, Borrower hereby waives and releases any rights to contest the
amount, validity, priority and extent of the claims, security interests and
Liens granted to the Lender, if any, under the Existing Credit Facilities and
this Agreement, any rights or claims under Section 506(c) of the Bankruptcy
Code, and any other rights or claims against the Lender of any nature.  The
parties to this Agreement hereby acknowledge that the waivers and releases
provided herein are fully binding in accordance with their terms notwithstanding
any state or federal law that purports to limit the ability to grant a general
release claims which the grantor does not know or suspect to exist at the time
of execution, and hereby waive all rights which may exist thereunder.

 

ARTICLE 7
COVENANTS

 

SECTION 7.01.  Affirmative Covenants.  So long as any Obligation shall remain
unpaid or the Lender shall have any Commitment hereunder, Borrower will, and
shall cause each Subsidiary to, unless the Lender shall otherwise consent in
writing:

 

(a)          Financial Information.  Furnish to the Lender:

 

(i)                                     Yearly Financials: as soon as available,
but in any event within ninety (90) days after the end of each fiscal year of
Borrower, a copy of Borrower’s balance sheet as at the end of each fiscal year
and the related statements of income, retained earnings and cash flow for such
year, setting forth in each case in comparative form the figures for the
previous year, all in reasonable detail and certified by a duly authorized
officer of Borrower that they fairly present, in all material respects, the
financial condition of Borrower as at the dates indicated and the results of its
operations and cash flows for the periods indicated, in each case in conformity
with GAAP; and

 

(ii)                                  Monthly Operating Reports and Quarterly
Financials: (i) as soon as available and in any event within thirty (30) days
after the end of each calendar month, copies of any monthly operating report
delivered to the United States Trustee; and (ii) as

 

21

--------------------------------------------------------------------------------


 

soon as available, but in any event within forty (45) days after the end of each
of the first three fiscal quarters of Borrower, Borrower’s unaudited balance
sheet as at the end of such period and the related unaudited statement of income
for such period and year to date, setting forth in each case in comparative form
the figures as at the end of the previous fiscal year as to the balance sheet
and the figures for the previous corresponding period as to the other statement,
all in reasonable detail and certified by a duly authorized officer of Borrower
that they fairly present, in all material respects, the financial condition of
Borrower as at the dates indicated and the results of its operations for the
periods indicated, in each case in conformity with GAAP, subject to changes
resulting from audit and normal year-end adjustments; and

 

(iii)                               Compliance Certificate: together with each
delivery of financial statements of Borrower pursuant to subdivisions (i) and
(ii) above, a Compliance Certificate stating that the signer has reviewed the
terms of the Loan Documents and has made, or caused to be made under his or her
supervision, a review in reasonable detail of the transactions and condition of
Borrower during the accounting period covered by such financial statements and
that such review has not disclosed the existence during or at the end of such
accounting period, and that the signer does not have knowledge of the existence
as at the date of the Compliance Certificate, of any condition or event which
constitutes an Event of Default or Potential Event of Default, or, if any such
condition or event existed or exists, specifying the nature and period of
existence thereof and what action Borrower has taken, is taking and proposes to
take with respect thereto; and

 

(iv)                              Weekly Variance Reports: as soon as available
and in any event not later than the third Business Day of each week after the
first Funding Date, Borrower shall deliver to the Lender consolidated and
consolidating cash flow statements, consistent with the Budget and otherwise in
form and substance satisfactory to the Lender, reflecting on a line-item basis
Cash receipts and disbursements for Borrower and a Variance Report; and

 

(v)                                 Bankruptcy Information: promptly after the
same is available, Borrower shall furnish or cause to be furnished to counsel
for the Lender all pleadings, motions, applications, judicial information,
financial information and other documents filed by or on behalf of Borrower with
the Court or the United States Trustee in the Chapter 11 Case or distributed by
or on behalf of Borrower to any official committee appointed in the Chapter 11
Case and without limiting the generality of the foregoing, Borrower shall
promptly deliver to, and discuss with, the Lender and its counsel any and all
information and developments in connection with any proposed Asset Sale, and any
other event or condition which is reasonably likely to have a material effect on
Borrower or the Chapter 11 Case, including, without limitation, the progress of
any disclosure statement or any proposed Chapter 11 plan of reorganization; and

 

(vi)                              Reserved;

 

(vii)                           Budget:  no later than the third Business Day of
every other week, commencing the second full week following the Petition Date,
Borrower shall deliver to

 

22

--------------------------------------------------------------------------------


 

the Lender an updated Budget, in form and substance satisfactory to the Lender,
together with a Compliance Certificate with respect to the covenants set forth
in Section 7.02;

 

(b)         Notices and Information.  Deliver to the Lender:

 

(i)                                     promptly upon any officer of Borrower
obtaining knowledge (A) of any condition or event which constitutes an Event of
Default or Potential Event of Default, (B) that any Person has given any written
notice to Borrower or taken any other action with respect to a claimed default
or event or condition of the type referred to in Section 8.01, (C) of the
institution of any litigation involving an alleged liability (including possible
forfeiture of property) of Borrower or any adverse determination in any
litigation involving a potential liability of Borrower, in each case to the
extent exceeding $5,000 and not covered by insurance, or (D) of a condition or
events that could reasonably be expected to cause a Material Adverse Effect, in
each case, an officer’s certificate specifying the nature and period of
existence of any such condition or event, or specifying the notice given or
action taken by such holder or Person and the nature of such claimed default,
Event of Default, Potential Event of Default, event or condition, and what
action Borrower has taken, is taking and proposes to take with respect thereto;

 

(ii)                                  promptly, and in any event within ten days
after request, such other information and data with respect to Borrower as from
time to time may be reasonably requested by the Lender; and

 

(iii)                               promptly, notice of any assignment of an
equity interest in Borrower to another Person, or the addition of any other
Person as an equity holder.

 

(c)          Corporate Existence, Etc.  At all times preserve and keep in full
force and effect its corporate existence, rights, franchises and licenses
material to its businesses, except in the case of Chemistry as may otherwise
occur in connection with its shutdown, liquidation and dissolution.

 

(d)         Payment of Taxes and Claims.  Except as prohibited or excused by the
Final Borrowing Order, this Agreement, the Bankruptcy Code or an applicable
order of the Court, Borrower shall pay all taxes, assessments and other
governmental charges imposed upon it or any of its properties or assets or in
respect of any of its franchises, businesses, income or property before any
penalty or interest accrues thereon, and all claims (including, without
limitation, claims for labor, services, materials and supplies) for sums which
have become due and payable and which by law have or may become a Lien upon any
of its properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided that no such charge or claim need be
paid if being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted and if such reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made therefor.

 

(e)          Maintenance of Properties; Insurance.  Maintain or cause to be
maintained in good repair, working order and condition all material properties
used or useful in the business of Borrower and its Subsidiaries and from time to
time will make or cause to be made all appropriate repairs, renewals and
replacements thereof, except in the case of Chemistry as may

 

23

--------------------------------------------------------------------------------


 

otherwise occur in connection with its shutdown, liquidation and dissolution. 
Borrower will maintain or cause to be maintained, with financially sound and
reputable insurers, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by limited
partnerships of established reputation engaged in the same or similar businesses
and similarly situated, of such types and in such amounts as are customarily
carried under similar circumstances by such other limited partnerships.

 

(f)            Inspection.  Permit any authorized representatives designated by
the Lender to visit and inspect any of the properties of Borrower, including its
financial and accounting records and to discuss its affairs, finances and
accounts with its officers and independent public accountants, all at such
reasonable times during normal business hours and as often as may be reasonably
requested.

 

(g)         Compliance with Laws, Etc.  Exercise all due diligence in order to
comply with the requirements of all applicable laws, rules, regulations and
orders of any governmental authority, noncompliance with which could reasonably
be expected to cause, either individually or in the aggregate, a Material
Adverse Effect.

 

(h)         Additional Documents.  Deliver to the Lender such other approvals,
opinions, documents or information and data with respect to Borrower in
connection with this Agreement and the Note as the Lender may reasonably
request.

 

(i)             Continue Business Operations.  Operate its business, including
the maintaining and replenishing of inventories and the production and sale of
products, in the ordinary course in accordance with the Budget, except in the
case of Chemistry as may otherwise occur in connection with its shutdown,
liquidation and dissolution, and except that, notwithstanding the foregoing,
Borrower shall: (a) not sell or ship any products to any Affiliate of Borrower
or any other party that has not paid its invoices to Borrower when due except
upon advance payment by such Affiliate or other party of the third-party price
for such products in cash and (b) use reasonable best efforts to maintain the
collectibility of its accounts receivable.

 

(j)             Further Assurances.

 

(i)                                     Assurances.  Without expense or cost to
the Lender, Borrower shall from time to time hereafter execute, acknowledge,
file, record, do and deliver all and any further acts, deeds, conveyances,
mortgages, deeds of trust, deeds to secure debt, security agreements,
hypothecations, pledges, charges, assignments, financing statements and
continuations thereof, notices of assignment, transfers, certificates,
assurances and other instruments as the Lender may from time to time reasonably
request and that do not involve a material expansion of Borrower’s obligations
or liabilities hereunder in order to carry out more effectively the purposes of
this Agreement, the other Loan Documents, the Interim Borrowing Order or the
Final Borrowing Order, including to subject any Collateral, intended to now or
hereafter be covered, to the Liens created by the Collateral Documents, to
perfect and maintain such Liens, and to assure, convey, assign, transfer and
confirm unto the Lender the property and rights thereby conveyed and assigned or
intended to now or hereafter be conveyed or assigned or that Borrower may be or
may hereafter become bound to convey or to assign to the Lender or for carrying
out the

 

24

--------------------------------------------------------------------------------


 

intention of or facilitating the performance of the terms of this Agreement, any
other Loan Documents, the Interim Borrowing Order or the Final Borrowing Order,
registering or recording this Agreement or any other Loan Document.  Without
limiting the generality of the foregoing, Borrower shall deliver to the Lender,
promptly upon receipt thereof, all instruments received by Borrower after the
Closing Date and take all actions and execute all documents necessary or
reasonably requested by the Lender to perfect the Lender’s Liens in any such
instrument or any other investment acquired by Borrower;

 

(ii)                                  Filing and Recording Obligations. 
Borrower shall pay all filing, registration and recording fees and all expenses
incident to the execution and acknowledgement of any Loan Document, including
any instrument of further assurance described in Section 7.01(j)(i), and shall
pay all mortgage recording taxes, transfer taxes, general intangibles taxes and
governmental stamp and other taxes, duties, imposts, assessments and charges
arising out of or in connection with the execution, delivery, filing, recording
or registration of any Loan Document, including any instrument of further
assurance described in Section 7.01(j)(i), or by reason of its interest in, or
measured by amounts payable under, the Note or any other Loan Document,
including any instrument of further assurance described in Section 7.01(j)(i),
(excluding income, franchise and doing business Taxes), and shall pay all stamp
Taxes and other Taxes required to be paid on the Notes or any other Loan
Document; provided, however, that Borrower may contest in good faith and through
appropriate proceedings, any such Taxes, duties, imposts, assessments and
charges; provided further, however, that Borrower shall pay all such Taxes,
duties, imposts and charges when due to the appropriate taxing authority during
the pendency of any such proceedings if required to do so to stay enforcement
thereof.  If Borrower fails to make any of the payments described in the
preceding sentence within ten (10) days after notice thereof from the Lender (or
such shorter period as is necessary to protect the loss of or diminution in
value of any Collateral by reason of tax foreclosure or otherwise, as determined
by the Lender) accompanied by documentation verifying the nature and amount of
such payments, the Lender may (but shall not be obligated to) pay the amount due
and Borrower shall reimburse all amounts in accordance with the terms hereof;

 

(iii)                               Costs of Defending and Upholding the Lien. 
The Lender may, upon at least five (5) days’ prior written notice to Borrower,
(i) appear in and defend any action or proceeding, in the name and on behalf of
the Lender or Borrower, in which the Lender is named or which the Lender in its
sole discretion determines is reasonably likely to materially adversely affect
any Collateral, the Lien thereof or any other Loan Document and (ii) institute
any action or proceeding which the Lender reasonably determines should be
instituted to protect the interest or rights of the Lender in any Collateral or
under this Agreement or any other Loan Document.  Borrower agrees that all
reasonable costs and expenses expended or otherwise incurred pursuant to this
Section (including reasonable attorneys’ fees and disbursements) by the Lender
shall be paid pursuant to Section 9.05 hereof.

 

(k)          Chapter 11 Deadlines.

 

25

--------------------------------------------------------------------------------


 

(i)                                     On the Petition Date, file with the
Court the Sale Procedures Motion and the Sale Motion;

 

(ii)                                  Within seven (7) days after the Petition
Date, obtain entry of the Interim Borrowing Order

 

(iii)                               Within fifteen (15) days after the Petition
Date, obtain entry of a Final Order granting the Sale Procedures Motion by the
Court;

 

(iv)                              Within twenty (20) days after the Petition
Date, obtain entry of the Final Borrowing Order by the Court;

 

(v)                                 Within forty-one (41) days after the
Petition Date, obtain entry of a Final Order by the Court approving the Sale
Motion;

 

(vi)                              Within sixty (60) days after the Petition
Date, ensure that the Asset Closing has occurred in form and substance
acceptable to the Purchaser.

 

SECTION 7.02.  Negative Covenants.  So long as any Obligation shall remain
unpaid or the Lender shall have any Commitment hereunder, Borrower will not, and
shall not permit any Subsidiary to, without the written consent of the Lender:

 

(a)          Liens, Etc.  Create or suffer to exist any Lien upon or with
respect to any of its assets or properties, whether now owned or hereafter
acquired, or assign or grant a security interest in any right to receive income,
in each case to secure any Debt or Contingent Obligation of any Person, or apply
to the Court for the authority to do any of the foregoing, other than (i) Liens
in favor of the Lender (A) pursuant to the Collateral Documents or
(B) authorized by the Interim Borrowing Order or the Final Borrowing Order;
(ii) Liens in existence as of the Petition Date as set forth in Schedule
7.02(a) hereto and (iii) Permitted Liens.

 

(b)         Debt and Contingent Obligations.  Create or suffer to exist any Debt
or Contingent Obligations, other than: (i) Debt owed to the Lender;
(ii) Prepetition Debt without giving effect to any extensions, renewals,
refinancings, supplemental borrowings or other incurrences thereof; (iii) Debt
incurred in connection with the rejection of leases and executory contracts in
the Chapter 11 Case; provided, that the obligation of Borrower in respect of
such Debt shall be determined by a Final Order of the Court entered at the time
of such rejection, to be a general, unsecured, non-priority claim;
(iv) Contingent Obligations in existence on the Petition Date and as set forth
in Schedule 7.02(b); and (v) Debt secured by Permitted Liens.

 

(c)          Consolidation, Merger.  Consolidate with or merge into any other
corporation or entity, except that any Subsidiary may merge or consolidate with
any other Subsidiary, provided that any merger or consolidation between a
Guarantor and any other Subsidiary is permitted only so long as such Guarantor
is the surviving entity of any such merger or consolidation or the surviving
entity becomes a Guarantor.

 

(d)         Conduct of Business.  Engage in any business other than the business
engaged in by Borrower on the date hereof and similar or related businesses.

 

26

--------------------------------------------------------------------------------


 

(e)          Amendments to Organizational Documents.  Amend the certificate of
incorporation or bylaws of Borrower in any way that is materially adverse to the
Lender.

 

(f)            Transactions with Partners and Affiliates. Enter into or permit
to exist any transactions (including the purchase, sale, lease or exchange of
any property or the rendering of any service) with any Affiliate of Borrower on
terms that are less favorable to Borrower than those that might be obtained at
the time from Persons who are not such Affiliates other than (i) transfers of
assets among Borrower and its Subsidiaries in connection with a Permitted
Transaction; and (ii) rendering of services by Borrower to its Subsidiaries or
by Borrower’s Subsidiaries to Borrower or by one of Borrower’s Subsidiaries to
another of Borrower’s Subsidiaries in accordance with past practice.

 

(g)         Chapter 11 Claims.  Without limiting the provisions of Section 7.02
hereof, incur, create, assume, suffer or permit any claim or Lien or encumbrance
against its or any of its property or assets in the Chapter 11 Case to be pari
passu with or senior to the claims of the Lender against Borrower in respect of
the Obligations hereunder, or apply to the Court for authority to do so, except
to the extent permitted herein.

 

(h)         Limitation on Repayments.  (i) Make any payment or prepayment on or
redemption or acquisition for value (including, without limitation, by way of
depositing with the trustee with respect thereto money or securities before due
for the purpose of paying when due) of any Prepetition Debt or other
pre-Petition Date obligations of such Person, except as expressly ordered by the
Court and only to the extent provided for in the Budget, (ii) pay any interest
on any Prepetition Debt of such Person (whether in cash, in kind securities or
otherwise), (iii) make any payment or create or permit any Lien pursuant to any
provision of the Bankruptcy Code, or apply to the Court for the authority to do
any of the foregoing, in each case, other than in respect of the Existing Credit
Facilities, or (iv) make any payment or prepayment on or redemption or
acquisition for value of principal of, premium, if any, or interest on any
intercompany Debt or any other claim of a Subsidiary of Borrower.

 

(i)             Agreements. Assume, reject, cancel, terminate, breach or modify
(whether pursuant to Section 365 of the Bankruptcy Code, or any other applicable
law), (i) any Prepetition Debt, (ii) any Material Contract, or (iii) any other
agreement, contract, instrument or other document to which it is a party which
assumption, rejection, cancellation, termination, breach or modification could
reasonably be expected to result in a Material Adverse Effect, in each case
other than Assumed Contracts in connection with the Asset Purchase Agreement.

 

(j)             Approved Budget.  Make cash disbursements during any period set
forth in the Budget for (1) any line item in an amount that is more than 10%
greater than the amount provided in the Budget for such line item, (2) any
disbursement in respect of professional fee payments in an amount that is more
than the amount provided for in the Budget for such item without the consent of
the Lender or (3) item or items in excess of $10,000 individually or in the
aggregate that are not provided for in the Budget without the Lender’s consent;
provided that the sum of all cash disbursements in any period set forth in the
Budget shall not exceed by more than 10% the total amount of cash disbursements
set forth in the Budget for such period.  To the extent disbursements set forth
in the Budget for any period are not, in fact, spent during such period, such
amounts will increase on a dollar-for-dollar basis the permitted disbursements
for

 

27

--------------------------------------------------------------------------------


 

the succeeding period.  Notwithstanding anything in this clause (j) to the
contrary, Borrower shall have the right to request in writing that the Lender
permit the Borrower, in Lender’s sole and absolute discretion, to vary from the
restrictions imposed under this clause (j), and the Lender shall respond to such
a request by either granting or denying such permission within 48 hours of the
Lender’s receipt of such request.

 

ARTICLE 8
EVENTS OF DEFAULT

 

SECTION 8.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a)          Borrower shall fail to pay all or any part of the principal when
due, or shall fail to pay any installment of interest or other amount payable
hereunder within three (3) Business Days of the date when due; or

 

(b)         any representation or warranty made by Borrower herein or by
Borrower (or any of its respective officers) in connection with this Agreement
shall prove to have been incorrect in any material respect when made; or

 

(c)          Failure of Company to perform or comply with any term or condition
contained in Section 3.01, 7.01(c), 7.01(k), or 7.02 of this Agreement; or

 

(d)         Borrower shall fail to perform or observe any other term, covenant
or agreement contained in this Agreement other than any such term referred to in
any other subsection of this Section 8.01 on its part to be performed or
observed and such default shall not have been remedied or waived within 10 days
after the occurrence thereof; or

 

(e)          Borrower shall default in any respect in the performance of or
compliance with any term contained in any Loan Document other than this
Agreement and such default shall not have been remedied or waived within any
applicable grace period; or

 

(f)            (i) the entry of an order which has not been withdrawn, dismissed
or reversed (A) authorizing Borrower in the Chapter 11 Case to obtain additional
financing under Section 364(c) or (d) of the Bankruptcy Code, or authorizing any
Person to recover from any portions of the Collateral any costs or expenses of
preserving or disposing of such Collateral under Section 506(c) of the
Bankruptcy Code, or (except as provided in the Interim Borrowing Order or the
Final Borrowing Order) authorizing the use of cash collateral without the
Lender’s prior written consent under Section 363(c) of the Bankruptcy Code;
(B) appointing an interim or permanent trustee in the Chapter 11 Case or the
appointment of an examiner in the Chapter 11 Case; (C) without the prior written
consent of the Lender, dismissing the Chapter 11 Case or converting the Chapter
11 Case to a case under Chapter 7 of the Bankruptcy Code; (D) the entry of an
order granting relief from or modifying the automatic stay of Section 362 of the
Bankruptcy Code (1) to allow any creditor to execute upon or enforce a Lien on
any portion of the Collateral or on any other property or assets of Borrower
having a fair market value in excess of $5,000 or (2) with respect to any Lien
of, or the granting of any Lien on any Collateral or any other property or
assets of Borrower to, any State or local environmental or regulatory agency or
authority; (E) amending, supplementing, staying, reversing, vacating or
otherwise modifying any of the Interim

 

28

--------------------------------------------------------------------------------


 

Borrowing Order, the Final Borrowing Order or this Agreement or any other Loan
Document or the Lender’s rights, benefits, privileges or remedies under the
Interim Borrowing Order, the Final Borrowing Order, this Agreement or any other
Loan Document; (F) without the prior written consent of the Lender, filing a
Chapter 11 plan for Borrower or any modification thereto; (G) consolidating or
combining Borrower with any other Person except pursuant to a confirmed plan of
reorganization with the prior written consent of the Lender as contemplated in
the plan of reorganization; (H) approving, or there shall arise, any other
administrative expense claim (other than those specifically referred to in
Section 2.04) having any priority over, or being pari passu with the
administrative expense priority of the Obligations in respect of the Chapter 11
Case; or (I) confirming a Chapter 11 plan for Borrower that does not provide for
the payment in full in cash of the Obligations on the effective date of such
plan; or (ii) the filing by Borrower of a motion, application or other petition
to effect or consent to any order referred to in the foregoing clause (i); or

 

(g)         (i)  one or more judgments or orders as to post-Petition Date
liability or Debt in excess of $10,000 shall be entered against Borrower not
adequately covered by insurance as to which a solvent and unaffiliated insurance
company has acknowledged coverage and either (A) enforcement proceedings shall
have been commenced and shall be continuing by any creditor upon such judgment
or orders or (B) there shall be any period of 10 consecutive days during which a
stay of enforcement of such judgments or orders, by reason of a pending appeal
or otherwise, shall not be in effect; or (ii) any non-monetary judgment or order
with respect to a post-Petition Date event shall be rendered against Borrower
which could reasonably be expected to result in a Material Adverse Effect and
there shall be any period of 10 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

 

(h)         at any time after the execution and delivery thereof; (i) any Loan
Document or any provision thereof, for any reason other than the satisfaction in
full of all Obligations, shall cease to be in full force and effect (other than
in accordance with its terms) or shall be declared to be null and void, (ii) the
Lender shall not have or shall cease to have a valid and perfected and
unavoidable Lien prior to all other perfected and unavoidable Liens in any
Collateral purported to be covered by the Collateral Documents, in either case
for any reason other than the failure of the Lender to take any action within
its control, or (iii) Borrower or any Subsidiary shall contest the validity or
enforceability of any Loan Document or any provision thereof in writing or deny
in writing that it has any further liability, including with respect to future
advances by the Lender, under any Loan Document or any provision thereof to
which it is a party;

 

(i)             a Change in Control shall occur;

 

(j)             the transaction contemplated by the Asset Purchase Agreement has
not been approved by the Court within forty-one (41) days of the Petition Date;
or

 

(k)          the Asset Closing shall not have occurred within sixty (60) days of
the Petition Date;

 

THEN upon the occurrence and during the continuance of any Event of Default, the
Lender may (notwithstanding the provisions of Section 362 of the Bankruptcy Code
and without

 

29

--------------------------------------------------------------------------------


 

application or motion to, or order from, the Court) by written notice to
Borrower declare (i) the unpaid principal amount of and accrued interest on the
Loan and (ii) all other Obligations immediately due and payable, without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by Borrower, and the same shall forthwith become,
immediately due and payable, and any obligation of the Lender to make the Loan
shall thereupon terminate.

 

Further upon the occurrence and during the continuance of any Event of Default,
the Lender may (i) exercise all rights and remedies of the Lender set forth in
any of the Collateral Documents, in addition to all rights and remedies allowed
by, the United States and of any state thereof, including but not limited to the
UCC, and (ii) revoke the Borrower’s rights to use cash collateral in which the
Lender has an interest; provided that, any other provision of this Agreement or
any other Loan Document to the contrary notwithstanding, with respect to the
foregoing, the Lender shall give Borrower and counsel to any official committees
in respect of the Chapter 11 Case and the office of the United States Trustee
five (5) days prior written notice (which notice shall be delivered by facsimile
or overnight courier) of the exercise of its rights and remedies with respect to
the Collateral and file a copy of such notice with the clerk of the Court.  The
Lender shall not have any obligation of any kind to make a motion or application
to the Court to exercise its rights and remedies set forth or referred to in
this Agreement or in the other Loan Documents.  The enumeration of the foregoing
rights and remedies is not intended to be exhaustive and the exercise of any
right or remedy shall not preclude the exercise of any other rights or remedies,
all of which shall be cumulative and not alternative.

 

Borrower waives, (i) presentment, demand and protest and notice of presentment,
dishonor, notice of intent to accelerate, notice of acceleration, protest,
default, nonpayment, maturity, release, compromise, settlement, extension or
renewal of any or all commercial paper, accounts, contract rights, documents,
instruments, chattel paper and guaranties or other property at any time held by
the Lender on which Borrower may in any way be liable and hereby ratify and
confirm whatever the Lender may lawfully do in this regard, (ii) subject to the
notice provisions of the preceding paragraph, all rights to notice and hearing
prior to the Lender’s taking possession or control of, or to the Lender reply,
attachment or levy upon, the Collateral, or any bond or security which might be
required by any court prior to allowing the Lender to exercise any of its
remedies, and (iii) the benefit of all valuation, appraisal and exemption laws. 
Borrower acknowledges it has been advised by counsel of its choice with respect
to the effect of the foregoing waivers and this Agreement, the other Loan
Documents and the transactions evidenced by this Agreement and the other Loan
Documents.

 

ARTICLE 9
MISCELLANEOUS

 

SECTION 9.01.  Amendments, Etc.  No amendment or waiver of any provision of the
Loan Documents nor consent to any departure by Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the Lender,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

 

30

--------------------------------------------------------------------------------


 

SECTION 9.02.  Notices, Etc.  Except as otherwise set forth in this Agreement,
all notices and other communications provided for hereunder shall be in writing
(including telegraphic, telex or telecopy communication) and mailed or
telegraphed or telexed or sent by telecopy or delivered:

 

if to Borrower:

 

deCODE genetics, Inc.

Sturlagata 8

IS-101 Reykjavik

Iceland

Attn: General Counsel

 

and

 

deCODE genetics, Inc.

c/o Polaris Venture Partners

1000 Winter Street, Suite 3100

Waltham, MA 02451-1248

 

with a copy (which shall not constitute notice) to:

 

Mark Collins

Christopher Samis

Richards Layton & Finger, P.A.

One Rodney Square

920 North King Street

Wilmington, DE 19801

 

and if to the Lender:

 

Saga Investments LLC
c/o Polaris Venture Partners
1000 Winter Street, Suite 3350
Waltham, MA 02451
Attention: Chief Executive Officer

 

with a copy (which shall not constitute notice) to:

 

O’Melveny & Myers LLP
2765 Sand Hill Road
Menlo Park, California 94025
Attention: Sam Zucker

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties.  All such notices and communications
shall be effective when deposited in the mails, delivered to the telegraph
company, sent by telex or sent by telecopy, respectively,

 

31

--------------------------------------------------------------------------------


 

except that notices and communications to the Lender pursuant to Article 2 or 7
shall not be effective until received by the Lender.

 

SECTION 9.03.  Right of Setoff.  In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
and notwithstanding the provisions of Section 362 of the Bankruptcy Code and
without application or motion to, or order from, the Court, upon and after the
occurrence and during the continuation of any Event of Default, the Lender is
hereby authorized by Borrower, at any time and from time to time, without
notice, to set off against, and to appropriate and apply to the payment of, the
obligations and liabilities of Borrower under the Loan Documents (whether
matured or unmatured, fixed or contingent or liquidated or unliquidated) any and
all amounts owing by the Lender to Borrower (whether payable in Dollars or any
other currency, whether matured or unmatured, and, in the case of deposits,
whether general or special, time or demand and however evidenced).

 

SECTION 9.04.  No Waiver; Remedies.  No failure on the part of the Lender to
exercise, and no delay in exercising, any right under any of the Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right under any of the Loan Documents preclude any other or further exercise
thereof or the exercise of any other right.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

SECTION 9.05.  Costs and Expenses.  Whether or not the transactions contemplated
hereby shall be consummated, Borrower shall reimburse the Lender for (i) all the
actual and reasonable costs and expenses of preparation of the Loan Documents
and any consents, amendments, waivers or other modifications thereto; (ii) all
the costs of confirming Borrower’s performance of and compliance with all
agreements and conditions on its part to be performed or complied with under
this Agreement and the other Loan Documents including with respect to confirming
compliance with environmental and insurance requirements; (iii) the reasonable
fees, expenses and disbursements of counsel to the Lender (including allocated
costs of internal counsel) in connection with the negotiation, preparation,
execution and administration of the Loan Documents and any consents, amendments,
waivers or other modifications thereto and any other documents or matters
requested by Borrower; (iv) all the actual costs and reasonable expenses of
creating and perfecting Liens in favor of the Lender pursuant to any Collateral
Document, including filing and recording fees, expenses and taxes, stamp or
documentary taxes, search fees, title insurance premiums, and reasonable fees,
expenses and disbursements of counsel to the Lender and of counsel providing any
opinions that the Lender may request in respect of the Collateral Documents or
the Liens created pursuant thereto; (v) all the actual costs and reasonable
expenses (including the reasonable fees, expenses and disbursements of any
auditors, accountants or appraisers and any environmental or other consultants,
advisors and agents employed or retained by the Lender and its counsel) of
obtaining and reviewing any appraisals, environmental audits or reports provided
for hereunder; (vi) all the actual costs and reasonable expenses (including the
reasonable fees, expenses and disbursements of any consultants, advisors and
agents employed or retained by the Lender and its counsel) in connection with
the custody or preservation of any of the Collateral; (vii) after the occurrence
of an Event of Default, all costs and expenses, including reasonable attorneys’
fees (including allocated costs of internal counsel) and costs of settlement,
incurred by the Lender in enforcing any Obligations of or in collecting any
payments due from Borrower hereunder or

 

32

--------------------------------------------------------------------------------


 

under the other Loan Documents by reason of such Event of Default (including in
connection with the sale of, collection from, or other realization upon any of
the Collateral) or in connection with any refinancing or restructuring of the
credit arrangements provided under this Agreement in the nature of a “work-out”
or pursuant to the Chapter 11 Case, or any other insolvency or bankruptcy
proceedings; and (viii) all reasonable expenses of the Lender in connection with
its due diligence analysis and credit approval with respect to the financing
transaction contemplated hereby.  Without limiting the generality of the
foregoing, if, at any time or times, regardless of the existence of an Event of
Default, the Lender shall incur reasonable expenses itself or employ counsel or
other professional advisors, including, but not limited to, environmental,
financial and management consultants, for advice or other representation or
shall incur legal, appraisal, accounting, consulting or other reasonable costs
and expenses in connection with: (i) any litigation, contest, dispute, suit,
proceeding or action (whether instituted by the Lender, Borrower or any other
Person) in any way relating to the Collateral, any of the Loan Documents, or any
other agreements to be executed or delivered in connection therewith or
herewith, including any litigation, contest, dispute, suit, case, proceeding or
action, and any appeal or review thereof, in connection with a case or
proceeding commenced by or against Borrower or any other Person that may be
obligated to the Lender by virtue of the Loan Documents, under the Bankruptcy
Code, or any other applicable Federal, state, or foreign bankruptcy or other
similar law; (ii) any attempt to enforce any rights or remedies of the Lender
against Borrower, or any other Person that may be obligated to the Lender by
virtue of being a party to any of the Loan Documents; (iii) any attempt to
appraise, inspect, verify, protect, collect, sell, liquidate or otherwise
dispose of the Collateral, including without limitation, obtaining and reviewing
any environmental audits or reports provided for hereunder; or (iv) the Chapter
11 Case (including, without limitation, the on-going monitoring by the Lender of
the Chapter 11 Case, including attendance by the Lender and its counsel at
hearings or other proceedings and the on-going review of documents filed with a
Court in respect thereof) and the Lender’s interests with respect to Borrower
(including, without limitation, the on-going review of Borrower’s business,
assets, operations, prospects or financial condition as the Lender shall deem
necessary), the Collateral or the Obligations; then, and in any such event, the
reasonable fees and expenses incurred by the Lender and such attorneys and other
professional advisors and consultants arising from such services, including
those of any appellate proceedings, and all reasonable expenses, costs, charges
and other fees incurred by such counsel or other professionals in any way or
respect arising in connection with or relating to any of the events or actions
described in this Section 9.05 shall be payable by Borrower to the Lender in
accordance with the Budget, provided that all such expenses, costs, charges and
other fees in excess of the amounts provided in the Budget, if any, shall be
paid no later than the earlier of (i) the Maturity Date and (ii) acceleration of
the Obligations pursuant to Article 8 hereof, and all such expenses, costs,
charges and other fees shall be additional Obligations secured under the
Collateral Documents and the other Loan Documents.  Without limiting the
generality of the foregoing, such expenses, costs, charges and fees may include:
paralegal fees, costs and expenses; accountants’ and experts’ fees, costs and
expenses; appraisers’ fees, costs and expenses; management and other
consultants’ fees, costs and expenses; court costs and expenses; photocopying
and duplicating expenses; court reporter fees, costs and expenses; long distance
telephone charges; communication charges, air express charges; telegram charges;
secretarial overtime charges; and expenses for travel, lodging and food paid or
incurred in connection with the performance of such legal or other professional
services. For the avoidance of doubt nothing in this Section 9.05 shall be
construed to provide for

 

33

--------------------------------------------------------------------------------


 

the payment of any costs or expenses that may be sought by the Purchaser
pursuant to the Asset Purchase Agreement.

 

SECTION 9.06.  Indemnity.  Whether or not the transactions contemplated hereby
shall be consummated, Borrower agrees to indemnify, pay and hold the Lender, and
the shareholders, officers, directors, employees and agents of the Lender,
harmless from and against any and all claims, liabilities, losses, damages,
costs and expenses (whether or not any of the foregoing Persons is a party to
any litigation), including, without limitation, reasonable attorneys’ fees and
costs (including, without limitation, the reasonable estimate of the allocated
cost of in-house legal counsel) and costs of investigation, document production,
attendance at a deposition, or other discovery, with respect to or arising out
of this Agreement the Loan Documents or the Chapter 11 Case or any use of
proceeds hereunder, or any claim, demand, action or cause of action being
asserted against Borrower related thereto (collectively, the “Indemnified
Liabilities”), provided that Borrower shall have no obligation hereunder with
respect to Indemnified Liabilities arising from the gross negligence or willful
misconduct of any such Persons.  If any claim is made, or any action, suit or
proceeding is brought, against any Person indemnified pursuant to this Section,
the indemnified Person shall notify Borrower of such claim or of the
commencement of such action, suit or proceeding, and Borrower will assume the
defense of such action, suit or proceeding, employing counsel selected by
Borrower and reasonably satisfactory to the indemnified Person, and pay the fees
and expenses of such counsel.  This covenant shall survive termination of this
Agreement and payment of the outstanding Note.

 

SECTION 9.07.  Assignments; Participations.

 

(a)   The Lender, with the consent of Borrower so long as no Event of Default
has occurred and is continuing (such consent not to be unreasonably withheld or
delayed), may assign to other financial institutions all or part of its rights
and obligations outstanding under the Loan Documents, provided that any such
assignment shall be in compliance with the applicable federal and state
securities laws; and provided, further, that any assignee agrees to be bound by
the terms and conditions of this Agreement.  The Lender may, in connection with
any actual or proposed assignment, disclose to the actual or proposed assignee,
any information relating to Borrower; and

 

(b)   The Lender may, without the consent of, or notice to, Borrower, grant
participations to other financial institutions in all or part of the obligations
of Borrower outstanding under the Loan Documents, provided that any such
participation shall be in compliance with the applicable federal and state
securities laws; and provided, further, that any participant agrees to be bound
by the terms and conditions of this Agreement; provided, however, that (i) the
Lender’s obligations under this Agreement shall remain unchanged, (ii) Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, and (iii) Borrower shall continue to deal solely and
directly with the Lender in connection with the Lender’s right and obligations
under this Agreement.  The Lender may, in connection with any actual or proposed
participation, disclose to the actual or proposed participant, any information
relating to Borrower.

 

34

--------------------------------------------------------------------------------


 

SECTION 9.08.  Effectiveness; Binding Effect; Governing Law.  This Agreement
shall become effective when it shall have been executed by Borrower and the
Lender and thereafter shall be binding upon and inure to the benefit of Borrower
and the Lender and their respective successors and assigns, except that Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lender and except as Iceland government
policy or action may be to the contrary as set forth in Section 25 of the
Security Agreement.  THIS AGREEMENT AND THE NOTE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD
TO CONFLICT OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.

 

SECTION 9.09.  Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED.

 

SECTION 9.10.  Consent to Jurisdiction.  During the pendency of the Chapter 11
Case, all judicial proceedings brought against Borrower arising out of or
relating to this Agreement or any other Loan Document shall be brought in the
Court.  Thereafter, all judicial proceedings brought against Borrower with
respect to this Agreement and the Loan Documents may be brought in any state or
federal court of competent jurisdiction in the State of Delaware, and by
execution and delivery of this Agreement, Borrower accepts for itself and in
connection with its properties, generally and unconditionally, the nonexclusive
jurisdiction of the aforesaid courts, and irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement.  Borrower
irrevocably waives any right it may have to assert the doctrine of forum non
conveniens or to object to venue to the extent any proceeding is brought in
accordance with this Section.

 

SECTION 9.11.  Entire Agreement.  This Agreement with Exhibits and Schedules and
the other Loan Documents embody the entire agreement and understanding between
the parties hereto and supersedes all prior agreements and understandings
relating to the subject matter hereof.

 

SECTION 9.12.  Separability of Provisions; Headings.  In case any one or more of
the provisions contained in this Agreement should be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.  Section headings in this Agreement are included for
convenience of reference only and shall not be given any substantive effect.

 

SECTION 9.13.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

 

35

--------------------------------------------------------------------------------


 

SECTION 9.14.  Parties Including Trustees; Court Proceedings.  This Agreement
and the other Loan Documents shall be binding upon, and inure to the benefit of,
the successors of the Lender, and the assigns, transferees and endorsees of the
Lender.  The security interests and Liens created in this Agreement, the
Collateral Documents and the other Loan Documents shall be and remain valid and
perfected, and the claims of the Lender hereunder valid and enforceable in
accordance with the terms hereof, notwithstanding the discharge of Borrower
pursuant to 11 U.S.C. § 1141, the conversion of the Chapter 11 Case or any other
bankruptcy case of Borrower to cases under Chapter 7 of the Bankruptcy Code, the
dismissal of the Chapter 11 Case or any subsequent Chapter 7 case or the release
of any Collateral from the property of Borrower.  The security interests and
Liens created in this Agreement, the Collateral Documents and the other Loan
Documents shall be and remain valid and perfected without the necessity that the
Lender file financing statements or otherwise perfect its security interests or
Liens under applicable law.  This Agreement, the claims of the Lender hereunder,
and all security interests or Liens created hereby or pursuant hereto or by or
pursuant to the Collateral Documents or any other Loan Document shall at all
times be binding upon Borrower, the estate of Borrower and any trustee appointed
in the Chapter 11 Case or any Chapter 7 case, or any other successor in interest
to Borrower.  This Agreement shall not be subject to Section 365 of the
Bankruptcy Code.

 

[Remainder of page left intentionally blank]

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

BORROWER:

 

 

 

deCODE genetics, Inc., as Debtor and Debtor-In-Possession

 

 

 

 

 

By:

/s/ KARI STEFANSSON

 

Name: Kari Stefansson

 

Title: Chief Executive Officer

 

Debtor-in-Possession Loan Agreement

 

--------------------------------------------------------------------------------


 

 

THE LENDER:

 

 

 

 

 

SAGA INVESTMENTS, LLC

 

 

 

By:

/s/ ROBERT NELSEN

 

Name: Robert Nelsen

 

Title: Manager

 

Debtor-in-Possession Loan Agreement

 

--------------------------------------------------------------------------------


 

Schedules To

 Debtor-In-Possession Loan Agreement

dated as of November 16, 2009

by and between

deCODE genetics, Inc.

and

Saga Investments, LLC

 

Schedule 5.01(j)

 

·                  None

 

Schedule 5.01(l)

 

·                  Temporary Restraining Order issued by the District
Commissioner of Reykjavik on October 20, 2009, for the benefit of S-8, an
Icelandic Private Limited Company, which Order prohibits the transfer by Islensk
erfdagreining ehf. (IE) of its Icelandic and US patent rights.

 

Schedule 5.01(m)

 

·                  See Exhibit A attached hereto

 

Schedule 7.02(a)

 

·                  Lien of NBI hf. on accounts receivable of Islensk
erfdagreining ehf to secure a line of credit in the amount of ISK 185.000.000.

 

·                  The landlord under the property leased by deCODE
Chemistry, Inc. in Woodridge, Illinois has asserted a landlord’s lien on
personal property at the leased premises, and various contract parties may claim
liens arising from defaults under contracts with Borrower and its subsidiaries.

 

Schedule 7.02(b)

 

·                  Guaranty by Borrower of lease for premises at Woodridge,
Illinois between Woodridge Holdings LLC, as landlord, and deCODE
Chemistry, Inc., as tenant, dated as of June 8, 2007

 

·                  Unconditional Guarantee Agreement made as of November 13,
2009 by deCODE genetics, Inc. in favor of Beryllium, LLC

 

Debtor-in-Possession Loan Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

Prepetition Debt

 

Creditor

 

Amount

 

Type

 

Holders of 3.5% Senior Convertible Notes due 2001

 

$ 234,695,833.33 (includes interest through November 14, 2009)

 

Convertible notes

 

NBI, hf

 

$ 12,603,686.69

 

Payable upon exercise, if any, of put option held by creditor

 

Stevens Lee

 

49,274.64

 

Trade payable over 90 days

 

Cowen & Company

 

31,219.55

 

Trade payable over 90 days

 

Broadridge

 

30,120.61

 

Trade payable over 90 days

 

Alexander Aronson Finning

 

17,125.00

 

Trade payable over 90 days

 

Dialog

 

6,750.00

 

Trade payable over 90 days

 

AT&T

 

3,208.49

 

Trade payable over 90 days

 

Georgeson, Inc.

 

2,104.64

 

Trade payable over 90 days

 

Minolta

 

1,794.45

 

Trade payable over 90 days

 

Saga Investments, LLC

 

$3,099,482.71 (includes interest through November 16, 2009

 

Existing Credit Facility

 

 

Debtor-in-Possession Loan Agreement

 

--------------------------------------------------------------------------------

 